Case 2:18-CV-Ol413-WB Document 34-1 Filed 11/14/18 Page 1 of 4

THE UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

NoAH BANK, and )

EDWARD SHIN )
a/k/a EUNG SOO SHIN ) Civil Action NO. 18-01413-WB

)

Plaintiffs )

vs. )

)

SUNDAY ]OURNAL USA CORPORATION, and )

Y & L MEDIA, iNC. )

)

Defendants )

AFF]])AVIT OF HUN YUN

 

Now comes HUN YUN, an individual and a citizen of the State of California, who
deposes and says the following:
l] I am HUN YUN, the President of Y & L Media, lnc., d/b/a Sunday Journal USA. I make
this declaration based upon my personal knowledge of the facts and circumstances relating
hereto, except where indicated to be based upon information and belief. Where based upon
information and belief, I believe the same to be true.
2] y I have read the following pleadings:
[a] Plaintiffs’ Memorandum of Law ln Opposition To Defendants’ Motion To
Dismiss Plaintiffs’ Second Amended Complaint Or, In The Alternative, To
Transfer This Case Pursuant To 28 USC l406(a) To The US District Court for the

Central District of California;

[b] Declaration of Edward Shin ln Support of Plaintiffs’ Opposition To Defendants’
Motion To Dismiss;

'[c] Declaration of David A. Cohen ln Support of Plaintiffs’ Opposition To
Defendants’ Motion To Dismiss Second Amended Complaint;

3] I have also read Defendants’ Motion To Dismiss Plaintiffs’ Second Amended Complaint,

Page l of 4

Case 2:18-CV-Ol413-WB Document 34-1 Filed 11/14/18 Page 2 of 4

the Memorandum filed in support of the motion to dismiss, and the Reply filed in
response to Plaintiffs’ Opposition.
4] Iverify the facts set forth in Defendants’ pleadings.
5] I dispute the conclusory allegations made by the Plaintiffs. Y & L Media, Inc., d/b/a
Sunday Journal USA has not targeted or directed its operation in any way to Pennsylvania
6] I reiterate that Y & L Media, Inc., d/b/a Sunday Journal USA does not do business in the
Commonwealth of Pennsylvania, nor does it have subscribers in Pennsylvania We do not sell or
solicit business in Pennsylvania. It is my understanding that simply having a website does not
confer jurisdiction over Y & L Media, Inc., d/b/a Sunday Journal USA by the Commonwealth of
Pennsylvania y
7] Attorney Cohen’s Declaration is misleading For example, Exhibit “A”, the Articles of
lncorporation of Sunday Journal USA Corporation fails to note that the company was suspended
by the State of California for failing to file annual reports. Sunday Journal USA is presently a
d/b/a on & L Media, lnc.
8] Cohen’s Declaration at Exhibit “B” is equally misleading The fact Korean Arnericans
reside in Pennsylvania is irrelevant and related only to Plaintiffs conclusory allegations. Cohen
identified no fact to support the claim SUNDAY JOURNAL was directed to Pennsylvania By
Mr. Cohen’s logic the same articles could be said to have been directed to New Jersey, New
York, or elsewhere. Cohen’s Declaration fails to identify a jurisdictional discovery response with
which to factually establish jurisdiction.
9] The Declaration of Edward Shin claims BANK has always enjoyed an excellent

reputation, completely disregarding the Consent Order and the pending Qui Tam action. SHIN is

Page 2 of 4

Case 2:18-CV-Ol413-WB Document 34-1 Filed 11/14/18 Page 3 of 4

simply not credible.

10] SHIN alleges he often works in Pennsylvania but makes no mention of BANK operations
in New Jersey and New York.

11] SHIN alleges people spoke to him about the contents of the articles. He does not state
whether they inquired about the Consent Order, the Qui Tam action, his altercation in a bar in
New York, his arrest in New York, or his injuries arising from the altercation SHIN does not
allege facts sufficient to establish jurisdiction

12] SHIN alleges stock prices fell due to the articles but it is conclusory and mere
speculation without specificity as to the dates and amounts of the stock prices, nor the current
stock price, and whether the purported fall in stock prices related to the Consent Order, the Qui
Tam action, his altercation in a bar in New York, his arrest in New York, or his injuries arising
from the altercation SHIN does not allege facts sufficient to establish jurisdiction

13] SHIN alleges the effect of the articles caused BANK to lose out on a favorable merger. lt
is conclusory and mere speculation without specificity, as to the details of the proposed merger,
the reasons given for the failure of the merger to go through (who said what and was there a
signed agreement for Such a merger), and whether the purported failure of the merger related to
the Consent Order, the Qui Tam action, his altercation in a bar in New York, his arrest in New
York, or his injuries arising from the altercation SHIN does not allege facts sufficient to
establish jurisdiction

14] Based upon the Defendants’ Motion, Memorandum and Reply, and the failure of
Plaintiffs’ to allege credible and admissible facts, Plaintiffs’ Second Amended Complaint should

be dismissed.

Page 3 Of 4

 

transfer the case earlier this yearbut, instead€, chose ;ta contest :th'e Defendanis’ claim cflaek of
jurisdiction in Pennsylvania attempting to coerce Defendants to incur additional costs to litigate
by Plamtiffs choices The running ref the;s"tatute of iii'i§iitatihnsi was forseeable~, yet€Plaintiffs
wiit:`u_liy, eiecte_cti;o; pursue their baseless claim ito jurisdiction in Pennsylvania

'ER THE PAINS AND PENALTIES OF PERJURY '_I`HI§S 14‘h I_;)-AY- .GF

NOVEMBER,_ 2018

SIGNED 2212

 

 

 
   
  
   
 

 

A notary public cr other cthcer jc

§certifica.e vent-ies cri-ly the idea
iduai whc. signed the document to wh _
:; certiflcate is attached and not the
=".truthfuiness, accuracy.,- or validity of thfa't§ _;;
§doeument .

 
 

 

 

Page 4 of 24

 

 

